Exhibit 10.40

 

ASSIGNMENT OF AGREEMENT

 

THIS ASSIGNMENT, effective this 13th day of November, 2019, is made pursuant to
that certain License Agreement (the “Agreement”), dated Apirl 17, 2018, between
Wake Forest University Health Sciences (“WFUHS”) and CBM BioPharma, Inc., a
Delaware Corporation (“Assignor”). Assignor is making this assignment to to
Spherix, Inc., a Delaware corporation (“Assignee”).

 

WHEREAS, Assignor and WFUHS entered into the Agreement, which is attached hereto
as Exhibit A; and

 

WHEREAS, the Assignor desires to assign to the Assignee, and the Assignee
desires to accept assignment of all the Assignor’s rights and obligations under
the Agreement; and

 

WHEREAS, WFUHS desires to memorialize its consent to said assignment.

 

WHEREAS, Assignor is in full compliance with the Agreement, and Assignor is able
to assign the Agreement pursuant to Section 12.1 of the Agreement to an
assignee.

 

WHEREAS, Assignee (i) agrees in writing to be bound by the terms and conditions
of this Agreement, (ii) is at least as financially healthy as is Assignor when
measured by reasonable standards for financial health, (iii) is not adverse to
WFUHS or the University of North Carolina (“UNC”) in any action, suit or dispute
and (iv) is not of such a nature that the public knowledge of a licensing
relationship would be materially detrimental to WFUHS or UNC.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows.

 

1. The Assignor hereby assigns transfers and conveys to the Assignee all its
rights, title and interest to, and obligations under, the Agreement.

 

2. The Assignee hereby accepts said assignment, transfer and conveyance from the
Assignor and hereby assumes and shall perform any and all obligations of
Assignor under the Agreement.

 

3. WFUHS, by its signature below, hereby consents to the above referenced
assignment.

 

4. The Parties agree to execute any and all such documents as may be required to
further document or complete said assignment.

 

5. Except as provided in this Assignment, the terms and conditions of the
Agreement shall remain in full force and effect.

 



[SIGNATURES ON NEXT PAGE]

 

-1-

 

 

IN WITNESS WHEREOF, the Parties have executed this Assignment on the date and
year first above written:

 



ASSIGNOR:       CBM BioPharma, Inc.   a Delaware Corporation       By:  /s/
Scott Wilfong   Name: Scott Wilfong   Title: CEO       ASSIGNEE:       Spherix,
Inc.,   a Delaware corporation     By: /s/ Anthony Hayes   Name: Anthony Hayes  
Title: CEO         WAKE FOREST UNIVERSITY HEALTH SCIENCES       By:     Name:  
  Title:    

 



-2-

 

 

IN WITNESS WHEREOF, the Parties have executed this Assignment on the date and
year first above written:

 



ASSIGNOR:



      CBM BioPharma, Inc.  

a Delaware corporation



     

By:



 

Name:



Scott Wilfong   Title: CEO      

ASSIGNEE:



   

Spherix, Inc.,



 

a Delaware corporation



     

By:



 

Name:



Anthony Hayes   Title: CEO         WAKE FOREST UNIVERSITY HEALTH SCIENCES      

By:



/s/ Todd A. Ponzio. Ph.D.  

Name:



Todd A. Ponzio. Ph.D.   Title:

Associate Vice President

 



 

-3-

 

 

EXHIBIT A



LICENSE AGREEMENT

 

[ATTACHED]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

-4-

